Citation Nr: 9930422	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-12 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
scleroderma on a secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



INTRODUCTION

The veteran had service from February 1943 to December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  Service connection for scleroderma claimed as secondary 
to blood transfusions used to treat the veteran's service-
connected gunshot wound of the abdomen disability was denied 
in a rating decision in July 1990.  The veteran was notified 
of that decision and failed to timely complete his appeal.

2.  The veteran attempted to reopen his claim for service 
connection for scleroderma on the same grounds (secondary to 
blood transfusions used to treat the gunshot wound) in March 
1998.

3.  Evidence submitted or associated with the claims file 
since the July 1990 rating decision is relevant and probative 
of the issue of whether he is entitled to service connection 
for scleroderma on a secondary basis.


CONCLUSIONS OF LAW

1.  The July 1990 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1999).

2.  New and material evidence has been submitted to reopen 
claim of entitlement to service connection for scleroderma, 
and this claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), (c) (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly-constituted rating agency is final and 
binding as to all field offices of VA as to written 
conclusions based on evidence on file at the time the 
claimant is notified of the decision.  38 C.F.R. § 3.104(a) 
(1999).  Such a decision is not subject to revision on the 
same factual basis except by a duly constituted appellate 
authority.  Id.  A claimant has one year from the date of 
notification of a decision of the agency of original 
jurisdiction to file a notice of disagreement (NOD) with the 
decision, and the decision becomes final if no NOD is filed 
within that time.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (1999).

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).

While this case was pending on appeal, a decision of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the United States Court of Appeals for 
Veterans Claims (the Court) impermissibly ignored the 
definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different benefits scheme.  
The impact of the Hodge decision is significant as the long-
standing test adopted by the Court in Colvin and related 
cases, see e.g. Sklar v. Brown, 5 Vet. App. 140, 145 (1993), 
Robinette v. Brown, 8 Vet. App. 69 (1995) and Evans v. Brown, 
9 Vet. App. 273 (1996), for adjudication of new and material 
evidence cases has been determined to be invalid.  
Specifically, the Federal Circuit has overruled Colvin to the 
extent that, in order for newly submitted evidence to be 
considered material, "there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" of the 
case.

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  As this case remains in 
appellate status, the Board will now consider whether new and 
material evidence has been submitted in accord with the 
holding in Hodge, supra.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

Pursuant to the holding in Hodge, the legal hurdle that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case has been declared invalid.  Thus, the 
standard that remains valid, as cited above, 38 C.F.R. 
§ 3.156(a), requires that in order for the new evidence to be 
material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

With the above-cited facts for consideration, the Board will 
reopen the claim of service connection for scleroderma.  When 
read together with the appellant's contentions on appeal, the 
Board concludes that the new evidence submitted or associated 
with the record since the July 1990 rating decision, in 
particular, the more recent VA and private medical records 
that reflect that the appellant currently suffers from a 
condition diagnosed as scleroderma, is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The claim was previously 
denied by the RO in July 1990 essentially on the grounds that 
he did not have a diagnosis of scleroderma shown in service 
or on a VA compensation general medical examination conducted 
in March 1990.  Presently, he has a current diagnosis for 
this condition and statements of Drs. Fox and Bomboy of 
record raise the possibility of secondary service connection.  
Accordingly, this evidence is found to be material to the 
issue on appeal.

In view of the foregoing, the evidence cited above permits 
the claim to be reopened.  However, as additional development 
matters must be addressed by the RO in accord with 
38 U.S.C.A. § 5103(a) (West 1991), set forth below in the 
REMAND section of this decision, the Board will at this time 
defer consideration of whether the claim is well grounded 
under the Elkins test.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby).  Once the section 5103(a) 
development is completed, however, the RO should readjudicate 
the claim pursuant to the holdings in Elkins, Winters, supra.


ORDER

To the extent of the finding that evidence submitted since 
the July 1990 rating decision constitutes new and material 
evidence sufficient to reopen the appellant's claim for 
service connection for scleroderma on a secondary basis, the 
appeal is granted.


REMAND

As alluded to above, additional evidentiary development is 
necessary to ensure compliance with 38 U.S.C.A. § 5103(a).  
As was aptly noted by the veteran's representative in the 
"Informal Hearing Presentation" of January 1999, of record 
are two "Service-Connected Admission Reports" that indicate 
that the veteran was admitted to the VA Medical Center (VAMC) 
in Jackson on December 1, 1997, and December 12, 1997, for 
treatment of vascular insufficiency and scleroderma.  In 
addition, the representative noted that the veteran had 
recently submitted a "Statement in Support of Claim" that 
indicated that he was then presently a patient in the 
aforementioned VAMC for the past nine months as of June 1998.  
The veteran's representative also requested that treatment 
records from Dr. Bomboy be obtained and associated with the 
appellate record.  Decisions of the Board must be based on 
all of the evidence that is known to be available.  
Therefore, copies of medical/clinical reports that were 
created in connection with the veteran's inpatient visits 
provided at this VA medical facility for the indicated time 
periods must be obtained and associated with the claims 
folder.  In addition, the RO should request the veteran's 
assistance in obtaining any available treatment records of 
Dr. Bomboy.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the Jackson-
VAMC and request copies of all 
medical/clinical reports pertaining to 
treatment provided to the appellant which 
this facility has in its possession, as 
alluded to above.  Efforts to obtain 
these records should be documented and 
any evidence received in response to this 
request should be associated with the 
claims folder.

2.  The appellant should be requested to 
identify all sources of recent treatment 
received for his scleroderma by Dr. 
Bomboy or other private physician, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
should then be requested.  All records 
obtained should be added to the claims 
folder.

3.  Following completion of the above, 
the RO must readjudicate the claim.  With 
regard to the reopened claim, the RO's 
readjudication of this claim should be in 
accord with the judicial precedent in 
Elkins, Winters, supra, regarding whether 
the claim is well grounded, and, if so, 
whether the benefits sought on appeal can 
be granted upon a merits-based review of 
the evidence of record.  If the decision 
on the appealed claim remains adverse to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case which provides 
adequate notice of all actions taken by 
the RO subsequent to the issuance of the 
June 1998 statement of the case.  The 
appellant must then be afforded an 
opportunity to reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

